Exhibit 10.1



SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release ("Agreement") is made by and between
James R. Baumgardner ("Executive") and US Ecology, Inc. (together with its
former name, American Ecology Corporation, the "Company") (collectively referred
to as the "Parties" or individually referred to as a "Party").

 

RECITALS

 

WHEREAS, Executive is employed by the Company;

 

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
as of January 1, 2010 (the "Employment Agreement").

 

WHEREAS, Executive and the Board of the Directors of the Company agreed on
October 25, 2012 (the "Effective Date") that Executive’s employment with the
Company would terminate; and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Company Releasees as defined below, or that
the Company may have against the Executive including, but not limited to, any
and all claims arising out of or in any way related to Executive's employment
with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

AGREEMENT

 

1.               Definitions. Capitalized terms not otherwise defined herein
have the meaning given them in the Employment Agreement.

 

2.               Employment Agreement; Disclosure. The Parties agree that
Executive's employment with the Company is being terminated pursuant to
Section 4.01(b) (Termination of Employment) of the Employment Agreement, and
that the Termination Date for purposes and within the meaning of the Employment
Agreement is December 31, 2012. Executive shall be entitled to full pay and
benefits under the Employment Agreement through the Termination Date. The
Company's public announcement of the termination shall be as set forth on
Exhibit A hereto, and all internal and external communications regarding the
termination will be consistent with and limited to the content set forth in
Exhibit A hereto.

 



1

 

 

 

3.               Payments. The Company agrees to pay the Executive the Accrued
Obligations in accordance with Section 5.02 (Payments Upon Termination of
Employment) of the Employment Agreement. Executive will receive the additional
benefits described in clauses (i), (ii), (iii) and (iv) of Section 5.02 of the
Employment Agreement, provided, however, that continued vesting of granted stock
options shall continue for 15 months following the Termination Date. The
Severance Payment will commence as of January 1, 2013, payable as set forth in
Section 5.02 of the Employment Agreement. All such additional payments and
benefits shall be conditional on Executive's compliance with Sections 10.0
(Return of Property), 13.0 (Confidentiality) and 14.0 (Work Product Assignment)
of the Employment Agreement.

 

In addition, pursuant to the resolution adopted by the Board of Directors of the
Company pursuant to a unanimous written consent effective as of August 1, 2012,
Executive will be eligible to receive any amounts due under the Company's
Management Incentive Plan for the full fiscal year 2012, in accordance with the
terms of such plan and Section 2.02 (Incentive Pay) of the Employment Agreement.
The calculation of achievement of the Management Incentive Plan target will be
consistent with the calculation as applied to other senior officers of the
Company.

 

4.               Release of Claims.

 

(a)             Executive agrees that payment of the amounts set forth in
Section 3 hereof and Executive's receipt of the other benefits identified in
Section 3, represent settlement in full of all outstanding obligations owed to
Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the "Company Releasees"), and subject to such payment and
receipt. Executive, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Company and the other Company Releasees from, and agrees not to sue concerning,
or in any manner to institute, prosecute, or pursue, any claim, complaint,
charge, duty, obligation, or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Company and the other Company Releasees
arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement, including, without
limitation:

 

(i)              any and all claims relating to or arising from Executive's
employment relationship with the Company and the termination of that
relationship;

 

(ii)            any and all claims relating to, or arising from, Executive's
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

 

(iii)          any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 



2

 

 

 

(iv)          any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; any of the laws of
the state of Idaho, including, but not limited to, RCW 49 et seq, except as
prohibited by law; and any of the laws of the state of Idaho (or any other
applicable jurisdiction) that are subject to release, including any and all
amendments thereto and regulations thereunder;

 

(v)            any and all claims for violation of the federal or any state
constitution;

 

(vi)          any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(vii)        any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

 

(viii)      any and all claims for attorneys' fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive's right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive's release of claims herein bars Executive from recovering
such monetary relief from the Company).

 

(b)            The Company hereby and forever releases the Executive from, and
agrees not to sue concerning, or in any manner to institute, prosecute, or
pursue, any claim, compliant, charge, duty, obligation, or cause of action
relating to any matter of any kind, whether presently known or unknown,
suspected or unsuspected, that the Company may possess against the Executive
arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date, including, without limitation, any and all
claims relating to or arising from Executive's employment relationship with the
Company and the termination of that relationship and any and all claims for
attorneys' fees and costs. The Company agrees that the release set forth in this
section shall be and remain in effect in all respects as a complete general
release as to the matters released. This release does not extend to any
obligations incurred under this Agreement. This release does not release claims
that cannot be released as a matter of law.

 



3

 

 

 

5.               Acknowledgment of Waiver of Claims under ADEA. Executive
understands and acknowledges that he is waiving and releasing any rights he may
have under the Age Discrimination in Employment Act of 1967 ("ADEA"), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive further understands and acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. The Parties agree that any changes made in the course of negotiating
the terms of this Agreement will not restart the running of the 21-day period.

 

6.               Unknown Claims. Executive acknowledges that he has been advised
to consult with legal counsel and that he is familiar with the principle that a
general release does not extend to claims that the releaser does not know or
suspect to exist in his favor at the time of executing the release, that, if
known by him, would have materially affected his settlement with the releasee.
Executive, being aware of said principle, agrees to expressly waive any rights
he may have to that effect, as well as under any other statute or common law
principles of similar effect.

 

7.               No Pending or Future Lawsuits. Executive represents that he has
no lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Company Releasees.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the other Company Releasees. Company represents that it has no lawsuits, claims,
or actions pending in its name, or on behalf of any other person or entity,
against the Executive. Company also represents that it does not intend to bring
any claims on its own behalf or on behalf of any other person or entity against
Executive.

 

8.               Application for Employment. Executive understands and agrees
that, as a condition of this Agreement, Executive shall not be entitled to any
employment with the Company, and Executive hereby waives any right, or alleged
right, of employment or re-employment with the Company.

 



4

 

 

 

9.               No Cooperation. Executive agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company or any of the other Company
Releasees, unless under a subpoena or other court order to do so or as related
directly to any ADEA waiver in this Agreement. Executive agrees both to promptly
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against the Company or any of the other Company
Releasees, Executive shall state no more than that he cannot provide counsel or
assistance.

 

10.            Non-Disparagement. The Company agrees to refrain from any
disparagement, defamation, libel, or slander of Executive. Executive agrees to
refrain from any disparagement, defamation, libel, or slander of any of the
Company Releasees, and from any tortious interference with the contracts and
relationships of any of the Company Releasees.

 

11.            Ongoing Cooperation; Insider Trading Policy. Executive agrees to
provide reasonably prompt cooperation in signing documents that may be required
as a result of his retirement from the Company as it relates to resignation from
other Company subsidiaries for which he may be an officer or director. Executive
agrees to adhere to the Company's insider trading policies, and refrain from
trading in the Company's securities at such time as other senior executive
officers of the Company are prohibited from such trading until the third full
business day following the public announcement of the Company's results for its
2012 fiscal year.

 

12.            No Admission of Liability

 

The parties understand and acknowledge that this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims
between the parties. No action taken by either party hereto, either previously
or in connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the party of any fault or liability whatsoever.

 

13.            Noncompetition and Nonsolicitation

 

13.1. Non-Competition Covenant. Without the consent in writing of the Board,
Executive will not, for a period 12 months after the Termination Date, acting
alone or in conjunction with others, directly or indirectly engage (either as
owner, investor, partner, stockholder, employer, employee, consultant, advisor
or director) in activities on behalf of any entity or entities engaged in waste
processing and disposal services for low-level radioactive-wastes, naturally
occurring, accelerator produced, and exempt radioactive materials, and hazardous
and PCB wastes. It is agreed that the ownership of not more than five percent
(5%) of the entity securities of any company having securities listed on the
exchange or regularly traded in the over-the-counter market shall not, of
itself, be deemed inconsistent with this Section 13.1. 

 

13.2. Non-Solicitation of Vendors and Customers. Without the consent in writing
of the Board, after the Effective Date, Executive will not, for a period of 18
months, acting alone or in conjunction with others, either directly or
indirectly induce any vendors or customers of the Company to curtail or cancel
their business with the Company or any of its subsidiaries.

 



5

 

 

 



13.3. Non-Solicitation of Employees. Without the consent in writing of the
Board, after the Effective Date, Executive will not, for a period 24 months,
acting alone or in conjunction with others, either directly or indirectly
induce, or attempt to influence, any employee of the Company or any of its
subsidiaries to terminate his or her employment.

 

14.            Indemnification. In consideration of his execution of this
Agreement, the Company agrees to indemnify and hold Executive harmless against
any claim, loss, penalty, or other expense (including reasonable attorney's
fees) brought by or on behalf of any person or entity and arising from or
relating to his employment by or his service as an officer or director of the
Company, except to the extent such indemnification is prohibited by applicable
law.

 

15.            Costs. The Parties shall each bear their own costs, attorneys'
fees, and other fees incurred in connection with the preparation of this
Agreement.

 

16.            Remedies and Dispute Resolution. Any and all disputes relating to
this Agreement shall be governed by Section 16.0 (Remedies) and Section 17.0
(Dispute Resolution) of the Employment Agreement.

 

17.            Tax Consequences. The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Executive or made on his behalf under the terms of
this Agreement. Executive agrees and understands that he is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive's
failure to pay or the Company's failure to withhold, or Executive's delayed
payment of, federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys' fees and costs.

 

18.            Section 409A. This Agreement and all payments and benefits
hereunder are intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and the final Treasury Regulations and
official IRS guidance thereunder (collectively, "Section 409A") to the maximum
extent possible, whether pursuant to Treasury Regulations
Section 1.409A-1(b)(4), Treasury Regulations Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A applies to this Agreement (or such
payments or benefits), this Agreement and the terms of such payments and
benefits are intended to comply with all applicable requirements of
Section 409A. This Agreement shall be interpreted and administered consistently
with such intent. Each Severance Payment shall be treated as a separate payment
for purposes of Section 409A. The Company makes no representations or warranties
with respect to any tax consequences of this Agreement under Section 409A or
otherwise.

 



6

 

 

 

19.            Authority. The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement. Executive represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement. Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

20.            No Representations. Executive represents that he has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

 

21.            Severability. In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

22.            Attorneys' Fees. Except with regard to a legal action challenging
or seeking a determination in good faith of the validity of any waiver herein
under the ADEA, in the event that either Party brings an action to enforce or
effect its rights under this Agreement, the prevailing Party shall be entitled
to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys' fees incurred in
connection with such an action.

 

23.            Entire Agreement. This Agreement and the provisions of the
Employment Agreement referred to herein represent the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive's employment with and separation from the Company
and the events leading thereto and associated therewith, and supersede and
replace any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive's relationship with the Company.

 

24.            Assignment. This Agreement may not be assigned to a third party
by Executive without the express, prior written approval of Company. The Company
may assign this Agreement (a) to any corporation resulting from any merger,
consolidation or other reorganization to which the Company is a party; (b) any
corporation, partnership, association or other person to which the Company may
transfer all or substantially all of the assets and business of the Company
existing at such time; or (c) any subsidiary, parent or other affiliate of the
Company. All of the terms and provisions of this Agreement shall be binding upon
and shall inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns.

 

25.            No Oral Modification. This Agreement may only be amended in a
writing signed by Executive and the Company's Chairman of the Board or principal
executive officer.

 

26.            Governing Law. This Agreement shall be governed by the laws of
the State of Idaho, without regard for choice-of-law provisions. Executive
consents to personal and exclusive jurisdiction and venue in the State of Idaho.

 

 

7

 



 

27.            Effective Date. Executive has seven (7) days after he signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Executive signs this Agreement, so long as it has not been
revoked by Executive before that date (the "Effective Date").

 

28.            Counterparts. This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

29.            Voluntary Execution of Agreement. Executive understands and
agrees that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the Company
Releasees. Executive acknowledges that:

 

(a)             He has read this Agreement;

 

(b)            He has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel;

 

(c)             He understands the terms and consequences of this Agreement and
of the releases it contains; and

 

(d)            He is fully aware of the legal and binding effect of this
Agreement.

 

[Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth below.

 

Dated: October 25, 2012

 

US ECOLOGY, INC.

By:/s/ Jeffrey R. Feeler                           

Name: Jeffrey R. Feeler

Title: President and Chief Operating Officer

         




/s/ James R. Baumgardner                              

James R. Baumgardner

 

 

 

 



9

 

 

 

EXHIBIT A



US Ecology, Inc. (the "Company") [NASDAQ-GS: ECOL] today announced that the
Company and James R. Baumgardner, President, Chief Executive Officer and Chief
Operating Officer, agreed on October 25 that Mr. Baumgardner's employment with
the Company will terminate. Baumgardner also resigned from the Board of
Directors of the Company (the "Board"). "Our Board appreciates Jim's past
efforts and service to US Ecology and wishes him the best in his future
endeavors," stated Board Chairman Stephen A. Romano. There are no current plans
to fill the vacated Board seat.

 

 



10

 

 